Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 3, 4, 7-14 are allowed.  Claims 2, 5, 6 are cancelled.

Response to Arguments
Applicant’s arguments, filed 07/09/2021, with respect to the rejection of claims 5, have been fully considered and are persuasive.  The USC 102 and USC 103 rejections have been withdrawn.  Claim 1 is found allowable.  
Allowable Subject Matter
Claims 1, 3, 4, 7-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 

Re-claim 1 , recites “inter alia”,1 A mechanical device, comprising:  2 A mechanical device, comprising: a bearingless motor, comprising: a rotor module, comprising a plurality of rotor elements; a stator, wherein the rotor module is disposed in the stator and rotatable relative to the stator; a load mechanism, comprising: a load mechanism input shaft, having a first end and a second end, wherein the first end of the load mechanism input shaft is extended to the inside of the rotor module to serve as a power output shaft of the bearingless motor, wherein the rotor elements are disposed around the first end of the load mechanism input shaft; wherein the rotor module further comprising a first fixed member and a second fixed member, wherein the rotor elements are disposed between the first fixed member and second fixed member and surround the first end of the load mechanism input shaft, and the first fixed member and second fixed member secure the rotor elements on the load mechanism input shaft, wherein the rotor module further comprises a loose-proof assembly disposed around the load mechanism input shaft and abutting the second fixed member, to prevent the rotor elements and the first fixed member and second fixed member from becoming separated from the load mechanism input shaft, and the load mechanism input shaft further has a fixed surface forming a threaded structure corresponding to the loose-proof assembly; and a main body, disposed around the second end of the load mechanism input shaft, wherein the second end of the load mechanism input shaft is located in the main body.   (See Fig.4b and 4c, items 541,542).
  
    PNG
    media_image1.png
    885
    694
    media_image1.png
    Greyscale
 
 Regarding claims 1 combination, the prior art closest Chiba teach a mechanical device (100) , comprising:  2a bearingless motor (Title), comprising:  3a rotor module (61,62), comprising a plurality of rotor elements (61,62,63,81,83);  4a stator (49,47,41), wherein the rotor module is disposed in the stator (annotated Fig.1) and 5rotatable relative to the stator (41,43);  6a load mechanism (annotated Fig.1), comprising:  7a load mechanism input shaft (7), having a first end and a second end (annotated Fig.1), 8wherein the first end of the load mechanism input shaft (annotated Fig.1) is extended to 9the inside of the  bearingless motor, comprising: a rotor module, comprising a plurality of rotor elements; a stator, wherein the rotor module is disposed in the stator and rotatable relative to the stator; a load mechanism, comprising: a load mechanism input shaft, having a first end and a second end, wherein the first end of the load mechanism input shaft is extended to the inside of the rotor module to serve as a power output shaft of the bearingless motor, wherein the rotor elements are disposed around the first end of the load mechanism input shaft; wherein the rotor module further comprising a first fixed member and a second fixed member, wherein the rotor elements are disposed between the first fixed member and second fixed member and surround the first end of the load mechanism input shaft, and the first fixed member and second fixed member secure the rotor elements on the load mechanism input shaft, wherein the rotor module further comprises a loose-proof assembly disposed around the load mechanism input shaft and abutting the second fixed member, to prevent the rotor elements and the first fixed member and second fixed member from becoming separated from the load mechanism input shaft, and the load mechanism input shaft further has a fixed surface forming a threaded structure corresponding to the loose-proof assembly; and a main body, disposed around the second end of the load mechanism input shaft, wherein the second end of the load mechanism input shaft is located in the main body  combination.



    PNG
    media_image2.png
    802
    584
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    606
    761
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    509
    664
    media_image4.png
    Greyscale

The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination claim 1 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 1  “a bearingless motor, comprising: a rotor module, comprising a plurality of rotor elements; a stator, wherein the rotor module is disposed in the stator and rotatable relative to the stator; a load mechanism, comprising: a load mechanism input shaft, having a first end and a second end, wherein the first end of the load mechanism input shaft is extended to the inside of the rotor module to serve as a power output shaft of the bearingless motor, wherein the rotor elements are disposed around the first end of the load mechanism input shaft; wherein the rotor module further comprising a first fixed member and a second fixed member, wherein the rotor elements are disposed between the first fixed member and second fixed member and surround the first end of the load mechanism input shaft, and the first fixed member and second fixed member secure the rotor elements on the load mechanism input shaft, wherein the rotor module further comprises a loose-proof assembly disposed around the load mechanism input shaft and abutting the second fixed member, to prevent the rotor elements and the first fixed member and second fixed member from becoming separated from the load mechanism input shaft, and the load mechanism input shaft further has a fixed surface forming a threaded structure corresponding to the loose-proof assembly; and a main body, disposed around the second end of the load mechanism input shaft, wherein the second end of the load mechanism input shaft is located in the main body ” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 3, 4, 7-12 are allowed based on dependency from allowed claim 1. 
Claim 13 is allowed, reasons of allowance of claim 13 are the same as claim 1 since they contain the same allowable subject matter.
Re-claim 13 , recites “inter alia”,1 a bearingless motor, comprising: a rotor module, comprising a plurality of rotor elements; a stator, wherein the rotor module is disposed in the stator and rotatable relative to the stator; a load mechanism, comprising: a load mechanism input shaft, having a first end and a second end, wherein the first end of the load mechanism input shaft is extended to the inside of the rotor module to serve as a power output shaft of the bearingless motor, wherein the rotor elements are disposed around the first end of the load mechanism input shaft; wherein the rotor module further comprising a first fixed member and a second fixed member, wherein the rotor elements are disposed between the first fixed member and second fixed member and surround the first end of the load mechanism input shaft, and the first fixed member and second fixed member secure the rotor elements on the load mechanism input shaft, wherein the rotor module further comprises a loose-proof assembly disposed around the load mechanism input shaft and abutting the second fixed member, to prevent the rotor elements and the first fixed member and second fixed member from becoming separated from the load mechanism input shaft, and the load mechanism input shaft further has a fixed surface forming a threaded structure corresponding to the loose-proof assembly; and a main body, disposed around the second end of the load mechanism input shaft, wherein the second end of the load mechanism input shaft is located in the main body.   (See Fig.4b and 4c, items 541,542).

    PNG
    media_image1.png
    885
    694
    media_image1.png
    Greyscale
 
 Regarding claims 13 combination, the prior art closest Chiba teach a mechanical device (100) , comprising:  2a bearingless motor (Title), comprising:  3a rotor module (61,62), comprising a plurality of rotor elements (61,62,63,81,83);  4a stator (49,47,41), wherein the rotor module is disposed in the stator (annotated Fig.1) and 5rotatable relative to the stator (41,43);  6a load mechanism (annotated Fig.1), comprising:  7a load mechanism input shaft (7), having a first end and a second end (annotated Fig.1), 8wherein the first end of the load mechanism input shaft (annotated Fig.1) is extended to 9the inside of the rotor module (annotated Fig.1) to serve as a power output shaft (shaft 7, is shaft of the motor) of the 10bearingless motor, wherein the rotor elements (61-27,63,83) are disposed around the 11first end of the load mechanism input shaft (annotated Fig.1, around 7); and  12a main body(31, or load mechanism), disposed around the second end of the load mechanism 13input shaft (annotated Fig.1), wherein the second end  bearingless motor, comprising: a rotor module, comprising a plurality of rotor elements; a stator, wherein the rotor module is disposed in the stator and rotatable relative to the stator; a load mechanism, comprising: a load mechanism input shaft, having a first end and a second end, wherein the first end of the load mechanism input shaft is extended to the inside of the rotor module to serve as a power output shaft of the bearingless motor, wherein the rotor elements are disposed around the first end of the load mechanism input shaft; wherein the rotor module further comprising a first fixed member and a second fixed member, wherein the rotor elements are disposed between the first fixed member and second fixed member and surround the first end of the load mechanism input shaft, and the first fixed member and second fixed member secure the rotor elements on the load mechanism input shaft, wherein the rotor module further comprises a loose-proof assembly disposed around the load mechanism input shaft and abutting the second fixed member, to prevent the rotor elements and the first fixed member and second fixed member from becoming separated from the load mechanism input shaft, and the load mechanism input shaft further has a fixed surface forming a threaded structure corresponding to the loose-proof assembly; and a main body, disposed around the second end of the load mechanism input shaft, wherein the second end of the load mechanism input shaft is located in the main body  combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination claim 13 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in claim 13  “a bearingless motor, comprising: a rotor module, comprising a plurality of rotor elements; a stator, wherein the rotor module is disposed in the stator and rotatable relative to the stator; a load mechanism, comprising: a load mechanism input shaft, having a first end and a second end, wherein the first end of the load mechanism input shaft is extended to the inside of the rotor module to serve as a power output shaft of the bearingless motor, wherein the rotor elements are disposed around the first end of the load mechanism input shaft; wherein the rotor module further comprising a first fixed member and a second fixed member, wherein the rotor elements are disposed between the first fixed member and second fixed member and surround the first end of the load mechanism input shaft, and the first fixed member and second fixed member secure the rotor elements on the load mechanism input shaft, wherein the rotor module further comprises a loose-proof assembly disposed around the load mechanism input shaft and abutting the second fixed member, to prevent the rotor elements and the first fixed member and second fixed member from becoming separated from the load mechanism input shaft, and the load mechanism input shaft further has a fixed surface forming a threaded structure corresponding to the loose-proof assembly; and a main body, disposed around the second end of the load mechanism input shaft, wherein the second end of the load mechanism input shaft is located in the main body ” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 

Claim 14 is allowed based on dependency from allowed claim 13.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834